Case 8:20-cv-01185-GJS Document 21 Filed 03/08/21 Page 1 of 1 Page ID #:1402



  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ALAN LON KUEHL,                          )   Case No.: 8:20-cv-01185-GJS
                                               )
 12                Plaintiff,                  )   [PROPOSED] ORDER AWARDING
                                               )   EQUAL ACCESS TO JUSTICE ACT
 13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 14   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 15                                            )
                   Defendant                   )
 16                                            )
                                               )
 17
 18         Based upon the parties’ Stipulation for the Award and Payment of Equal
 19   Access to Justice Act Fees, Costs, and Expenses:
 20         IT IS ORDERED that fees and expenses in the amount of $3,300.00 as
 21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 22   awarded subject to the terms of the Stipulation.
 23   DATE: March 8, 2021
 24
                                ___________________________________
 25                             GAIL J. STANDISH
                                UNITED STATES MAGISTRATE JUDGE
 26

                                               -1-
